DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments 
Non-statutory Double Patenting. Applicant’s filing of the Terminal Disclaimer overcomes the non-statutory double patenting rejections. 
103 Rejections. Applicant’s arguments have been thoroughly considered and were found unpersuasive to remove/overcome the 103 rejections. Accordingly, the rejections under 103 are maintained.  To Applicant’s argument that the prior art would not teach a virtual machine identifier to be applied to transactions, as opposed to translations, the examiner is not persuaded.  The reference of Persson generally teaches that virtual machines are first identified when performing transactions, so to speak (see e.g. para. 176).  Moreover, the reference of Evans teaches that it is known to store a “virtual machine identifier” (e.g. paras. 6, 15, 17; see also Fig. 4A).  A virtual machine that has an identifier, per essentially both references and particularly with respect to Evans, and by this, it can be identified for transactions (i.e. activities that the virtual machine, as identified, participates), in addition to memory translations and memory management, as taught also by the prior art and acknowledged in Applicant’s remarks.  Accordingly, the rejections under 103 are maintained. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “root memory management unit” and “GPU memory management unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Persson (U.S. Patent Application Publication No. 2015/0293776 A1) in view of Evans (U. S. Patent Application Publication No. 2015/0242319 A1) (both refs cited in parent application) and further in view of Etsion (U.S. Patent Application Publication No. 2016/0098367 A1). 

Regarding claim 1: 
	Persson teaches: a graphics processor unit (GPU) (Fig. 1:2) arranged to operate with a central processing unit (CPU) running a plurality of virtual machines under the control of a hypervisor (Fig. 1: 14 CPU; virtual machines 10, hypervisor also in Fig. See also related description). 
	Regarding the remaining features of claim 1, it would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: wherein transactions between the GPU and the virtual machines are assigned an identifier for the virtual machine to which it relates, the GPU comprising: 
	a GPU memory management unit arranged to translate between virtual memory addresses used by the graphics processor unit and guest physical addresses; and 
	a root memory management unit configured by the hypervisor and arranged to store in a portion of a memory resource a translation between guest physical addresses used by the GPU memory management unit and actual physical memory addresses based on the identifier for the virtual machine assigned to the transaction; 
	wherein one of the plurality of virtual machines enables a transaction without hypervisor intervention via a kick register which triggers an event in an embedded microprocessor within the GPU, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Re: wherein transactions between the GPU and the virtual machines are assigned an identifier for the virtual machine to which it relates, Evans teaches that it is known to have a virtual machine identifier in association with address translations, such that hosting virtual machines to perform data processing operations each have virtual machine identifiers (see e.g. [0006] and [0017]).  See also paras. 51-53 and Fig. 3 (VMID).   
	Re: the GPU memory management unit (GPU MMU) and root memory management unit (root MMU) as claimed, consider the following. Persson further teaches a GPU MMU and a root MMU (Fig. 1: at least one aspect of 6).  Alternatively, Evans also teaches a GPU memory management unit and root MMU (Fig. 1: 17 and 18).  Re: the functionality of these MMUs, Evans teaches at least two different address translations can be performed: (1) an address translation between virtual and guest physical addresses (i.e. the functionality of Applicant’s GPU MMU as claimed); and (2) address translation between guest physical addresses and actual physical addresses ([0012]) (i.e. the functionality of Applicant’s root MMU).  Evans also teaches a hypervisor (see Fig. 1: HYPERVISOR) that manages memory requests (see e.g. [0050] and [0054]) to [0062]).  Modifying Persson, such to include the above MMUs per either Persson or Evans, and to have the GPU MMU have the translational functionality per Evans, and the root MMU to have the translational functionality and storage as claimed, per Evans, based on identifiers for virtual machines, also per Evans, and to have the root MMU configured by the hypervisor, also per Evans, is all of taught, suggested and obvious and predictable over the prior art. 
	Re:  wherein one of the plurality of virtual machines enables a transaction without hypervisor intervention via a kick register which triggers an event in an embedded microprocessor within the GPU, consider the following.  
	Etsion teaches that the concept of virtual machines enabling transactions without hypervisor intervention is a concept that is known in the art (see para. 10), and also by Etsion itself (see para. 57, which teaches virtual machines avoiding the hypervisor). This corresponds to a teaching of wherein one of the plurality of virtual machines enables a transaction without hypervisor intervention. 
	Re: kick registers, for claim interpretation purposes, the examiner is interpreting “kick register” to correspond to a “special register" that triggers an event in the microprocessor of the GPU. This is a broad, reasonable interpretation consistent with Applicant's specification as filed (see para. 33). The examiner does not understand “kick register” to be a common term in the art, but instead one that Applicant has given a specific meaning to in the context of its application. 
	Accordingly, Persson teaches a register for signaling (i.e. indicating that data has been added or written to the memory) (see e.g. paras. 57-65 and 85), corresponding to Applicant’s claimed “kick register”.  Persson also teaches that microprocessor based systems are known (see para. 133, 135 and 139).  Modifying the applied references, such that one of the VMs enables a transaction without hypervisor intervention, per Etsion, via a kick register which triggers an event in an embedded microprocessor within the GPU, per Persson and/or Etsion (see Etsion, Fig. 2 and related description), is all of taught, suggested and obvious and predictable over the prior art.
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 2:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the graphics processor unit according to claim 1, wherein: access to one or more portions of a memory resource is controlled as a consequence of the address translations performed by the root memory management unit, and each transaction is a transaction on a system bus which interconnects the CPU, GPU and other peripherals, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A). 
	Re: features related to access to one or more portions of memory controlled as a consequence of the address translations performed by root MMU, this is taught by the functionality of this translation (i.e. translation between guest physical and actual physical addresses, see mapping to claim 1 above).  Therefore, the translation will lead to what actual address in a memory resource can be accessed. 
	Re: features related to a system bus, Evans further teaches a system interconnect (Fig. 1: 25) that interconnects a CPU and GPU and other peripherals. Modifying the applied references such that the transactions are on a system bus (i.e. system interconnect) (i.e. access to memory, for example) that interconnects, as mapped above, would have been obvious and predictable over the prior art.  
	The prior art included each element recited in claim 2, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 3:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the graphics processor unit according to claim 1, wherein the assigned identifier in combination with the root memory management unit enables mediation of some or all transactions without hypervisor intervention, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A). 
	Etsion teaches that hypervisor avoidance can be had as, in this case, a disk controller reads and writes data specified by access requests issued by the virtual machines (see para. 57).  Per mapping to claim 1, the assigned VM identifier in combination with the translations provided by the root MMU would enable this transaction of Etsion.  The identifier would identify the VM and translations of root MMU enable accessing data. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 4:
	Persson further teaches: the graphics processor unit according to claim 1, wherein the memory resource comprises a plurality of GPU registers (see e.g. [0057] and [0058], which teaches registers for storing information (a plurality of registers as a memory resource), associated with the accelerator.  Persson uses the term "accelerator" to refer to GPU (see [0001])). 
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of Persson, to have included the above, and such that each portion of the memory resource comprises one or more GPU registers and is assigned to one of the virtual machines.  Persson teaches GPU registers as part of a memory resource and associated with each memory area or portion (see [0085], for example). Regarding assigning the GPU registers to one of the virtual machines, see [0144], which teaches associating registers in the accelerator (GPU, so GPU registers), to VMIF interfaces (virtual machine interfaces). This corresponds to a teaching of assigning said registers to one of the virtual machines. See also [0158] to [0167]).  
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims to have further modified the applied references, in view of Persson, to have included the above.  The motivation would be to manage translations in a system that hosts multiple virtual machines for various data processing and memory allocation. 


	Regarding claim 5: 
	Modifying Persson, in view of same, such to include: the graphics processor unit according to claim 4, wherein the kick register is a register among the plurality of GPU registers, as mapped in claims 1 and 4, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  Persson teaches all of the features of claim 5, as mapped above in claims 1 and 4.
	The prior art included each element recited in claim 5, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 6:
	Modifying Persson, in view of same, such to include: the graphics processor unit according to claim 4, wherein the kick register is a register among the one or more of GPU registers in each portion of the memory resource, as mapped in claims 1 and 4, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A). Persson teaches all of the features of claim 5, as mapped above in claims 1 and 4.
	The prior art included each element recited in claim 6, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 7:
	Persson further teaches: the graphics processor unit according to claim 4, wherein the GPU registers have a corresponding actual physical memory address and access to the GPU registers by a virtual machine is controlled as a consequence of the address translations performed by the root memory management unit (see [0084] and [0085], the registers can have a separate MMU (memory management unit) page associated with reach register. This corresponds to a teaching/suggestion of wherein each of the GPU registers have a corresponding actual physical memory address.  The page can have the translated physical address, per the translations taught by Persson and described above re: claim 1.  Re: access being controlled as a consequence of address translations, this is taught by the MMU pages associated with the registers, the MMU pages corresponding to address translations performed by CPU root MMU (see above discussion re: claim 1, and [0081] to [0085], and [0150] to [0167]). 
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims to have further modified the applied references, in view of Persson, to have included the above. The motivation would be to manage translations in a system that hosts multiple virtual machines for various data processing and memory allocation. 



	Regarding claim 8:
	Persson further teaches: the graphics processor unit according to claim 4, further comprising an interface unit in communication with a microprocessor in the GPU and GPU registers (see [0057] and [0058], which teaches an input/output interface (interface unit) in communication with the GPU registers. See also Fig. 1: 18, this teaches an interface unit in communication with GPU registers, and the microprocessor, said microprocessor being part of the GPU, as mapped above re: claim 1) and wherein access to the GPU registers by the microprocessor is provided via the interface ([0144] and [0150]). See also [0151] to [167]).  
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims to have further modified the applied references, in view of Persson, to have included the above. The motivation would be to manage translations in a system that hosts multiple virtual machines for various data processing and memory allocation.


	Regarding claim 9:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of Persson, to have obtained: the graphics processor unit according to claim 8, wherein each of the GPU registers have a corresponding actual physical memory address and access to the GPU registers by a virtual machine is controlled as a consequence of the address translations performed by the root memory management unit and 
	the interface unit is configured to monitor a plurality of physical memory addresses corresponding to the GPU registers, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).
	Persson teaches a separate MMU page associated with each register (see e.g. [0085]), where MMU pages correspond to having an actual physical memory address (see translations that are mapped in pages, corresponding to a translation to an actual physical memory address, as described above re: claim 1, and [0076] to [0086])).  The MMU pages control access by operating systems (virtual machines) ([0035], [0053], [0074] to [0085]). This corresponds to a teaching of: wherein each of the GPU registers have a corresponding actual physical memory address and access to the GPU registers by a virtual machine is controlled as a consequence of the address translations performed by the root memory management unit.
	Re: the interface unit is configured to monitor a plurality of physical memory addresses corresponding to the GPU registers, as each register has an MMU page and as such, physical addresses ([0085]), Persson also teaches the input/output interfaces capable of monitoring the GPU registers and corresponding physical memory addresses, independent of hypervisor ([0035] and [0036], [0040], [0045] to [0051], [0057], [0059], [0084], [0087]and Fig. 1: 18).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable.  


	Regarding claim 10:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the graphics processor unit according to claim 4, wherein a microprocessor in the GPU is configured to run a task in response to a virtual machine writing to the kick register in its assigned portion of the memory resource, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).
	GPU with an embedded microprocessor is taught by Persson (see mapping to claim 1) (presumably in claim 10 this is another microprocessor as claimed). 
	Modifying the/a microprocessor of the GPU to run a task in response to a virtual machine writing to the kick register, where the task is configured to access a command stored in the portion of the second memory resource assigned to the virtual machine writing to the kick register, would have been obvious and predictable to one of ordinary skill, in a graphics pipeline, data processing, or functional processing system that uses virtual machines and GPU, all of which are all taught by Persson. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable

	Regarding claim 11:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the graphics processor unit according to claim 10, wherein an identifier for the virtual machine written to the kick register is provided as an input to the task, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A). 
	Persson teaches kick registers and tasks (see above mapping re: claim 8).  Evans teaches virtual machine identifiers [0006] and mapping to claim 1, above).  Evans also teaches associating an identifier with each data processing operation (claim 1), and that data processing operations can be performed by virtual machines (claim 2).  
Modifying the prior art such that the identifier for the virtual machine, per Evans, writing to the kick register, per Persson, is provided as an input to the task, per both references, would have been obvious and predictable to one of ordinary skill in the art. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable.  


	Regarding claim 12:
	Persson further teaches: the graphics processor unit according to claim 1, wherein access to a plurality of portions of a second memory resource is controlled as a consequence of the address translations performed by the root memory management units (see Fig. 1: 24, 24 and [0147] to [0148]. This illustrates/teaches a plurality of portions of a second memory resource (one of the 24's for example), that can have portions or regions (e.g. [0040]). Controlling as a consequence of the address translations would have been obvious and predictable, to maintain and adhere to the mapping of virtual to guest to physical, as mapped above re: claim 1 and taught by the prior art. See [0076] to [0086])  
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of Persson, to have included the above. The motivation would be to manage translations in a system that hosts multiple virtual machines for various data processing and memory allocation. 


	Regarding claim 13:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the graphics processor unit according to claim 12, wherein the second memory resource comprises RAM and each of the plurality of portions of the second memory resource is assigned to one of the virtual machines, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).
	Persson teaches that RAM memory is known ([0141]).  Modifying the prior art in view of Persson, such that the second memory resource, as per claim 12, comprises RAM, taught by Persson, and each of the plurality of portions of the second memory resource (Persson teaches memory regions, [0040]) is assigned to one of the virtual machines (per translation tables, see discussion throughout this document and mapping to claim 1), would have been obvious and predictable to one of ordinary skill in the art. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable.  


	Regarding claim 14:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of Persson, to have obtained: the graphics processor unit according to claim 13, wherein a GPU register in a portion of the memory resource comprises the kick register and 
	wherein the CPU is configured to run a task in response to a virtual machine writing to the kick register and 
	the task is configured to access a command stored in the portion from the plurality of portions of the second memory resource assigned to the virtual machine writing to the kick register, and the results of the modification would have been predictable to one of ordinary skill in the art. See MPEP §2143(A).   
	Persson teaches a register for signaling (i.e. indicating that data has been added or written to the memory) ([0057], [0058], [0062], [0063] and [0085]).  The signaling register corresponds to Applicant’s claimed “kick register”.  Persson also teaches GPU registers, as mapped above re: claim 4, where this signaling register can be part of the GPU register (recall: Persson calls the GPU an “accelerator).  Finally, Persson also teaches that its accelerator or GPU is an execution/functional unit, in a system that also interfaces or employs virtual machine operating systems in task communication including commands, with the GPU. See Fig. 1 and [0035], [0042], and [0060] to [0066].  
	Modifying the CPU to run a task in response to a virtual machine writing to the kick register, where the task is configured to access a command stored in the portion of the second memory resource assigned to the virtual machine writing to the kick register, would have been obvious and predictable to one of ordinary skill, in a graphics pipeline, data processing, or functional processing system that uses virtual machines and GPU, all of which are all taught by Persson. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable


	Regarding claim 16:
	Persson teaches: a method (claim 1, a method) of:
	Regarding the remaining features of claim 16, it would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims to have combined and modified the applied references, in view of same, to have obtained:  
	virtualizing a Graphics Processor Unit (GPU) for operation with a central processing unit (CPU) running a plurality of virtual machines under the control of a hypervisor that has allocated an identifier to each of the plurality of virtual machines, the method comprising: 
	configuring a translation table which defines translations between guest physical addresses and actual physical memory addresses based on an identifier for the virtual machine; and 
	during execution of one or more of the virtual machines,
	receiving transactions output by the CPU with the identifier for the virtual machine to which the transaction relates and translating addresses in the transaction based on the identifier; and 
	enabling a transaction without hypervisor intervention via a kick register which triggers an event in an embedded microprocessor within the GPU, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).
	Re: virtualizing see Persson, Fig 1, a GPU 2 operating with a CPU 14 running as plurality of VMs (see Fig. 1: VM, VM) under control of a hypervisor (see Fig. 1).  Re: allocated an identifier to each of the plurality of virtual machines, Evans teaches that it is known that in systems that host multiple virtual machines, to have a virtual machine identifier in association with address translations, such that hosting virtual machines to perform data processing operations each have virtual machine identifiers (see e.g. [0006] and [0017]).   
	Re: configuring step, Persson also teaches translation tables (e.g. [0076] to [0086]), that define translations between guest physical addresses and actual physical addresses (e.g. [0080], translating between virtual and guest, and guest to physical, the latter of which correspond to guest to actual physical address translation).  
	Modifying Persson such to include the identifiers per Evans in the virtualizing step and to include such in the translation table, is all of taught and suggested by the prior art, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of Applicant’s claims.
	Re: during execution of a VM, the receiving step, this is taught by Evans (see [0051] to [0053] and Fig. 3, which teaches tagging transactions output by CPU with identifier for virtual machines. The transaction can be data processing, or even an invalidation transaction).  Translating addresses in a transaction based on the identifier with which the transaction is tagged is also taught by Evans (see Fig. 3).  Stated differently, this portion of Applicant's claim simply describes what the prior art teaches with regard to maintaining translation tables for systems that host virtual machines, and use identifiers to indicate said virtual machines as they employed execute various tasks in a system. 
	Re: enabling, Etsion teaches that the concept of virtual machines enabling transactions without hypervisor intervention is a concept that is known in the art (see para. 10), and also by Etsion itself (see para. 57, which teaches virtual machines avoiding the hypervisor). This corresponds to a teaching of enabling a transaction without hypervisor intervention. 
	Re: kick registers, for claim interpretation purposes, the examiner is interpreting “kick register” to correspond to a “special register" that triggers an event in the microprocessor of the GPU. This is a broad, reasonable interpretation consistent with Applicant's specification as filed (see para. 33). The examiner does not understand “kick register” to be a common term in the art, but instead one that Applicant has given a specific meaning to in the context of its application. 
	Accordingly, Persson teaches a register for signaling (i.e. indicating that data has been added or written to the memory) (see e.g. paras. 57-65 and 85), corresponding to Applicant’s claimed “kick register”.  Persson also teaches that microprocessor based systems are known (see para. 133, 135 and 139).  Modifying the applied references, such that one of the VMs enables a transaction without hypervisor intervention, per Etsion, via a kick register which triggers an event in an embedded microprocessor within the GPU, per Persson and/or Etsion (see Etsion, Fig. 2 and related description), is all of taught, suggested and obvious and predictable over the prior art.
	The prior art included each element recited in claim 16, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


Regarding claim 17:
The prior art teaches a root memory management (see claim 1 mapping above).  Modifying the applied references such to include: the method according to claim 16, further comprising: configuring the translation table and translating address via a root memory management unit associated with the GPU; and 
assigning the identifier in combination with the root memory unit, would have been obvious predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  The applied references teach a root management unit (see claim 1 mapping), translation table (see mapping to claim 16), and identifiers (mapping to claim 1).  Configuring and translating via a root MMU (i.e. where to store/read/write this information), is all of taught, suggested and obvious and predictable over the prior art.
	The prior art included each element recited in claim 17, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 18:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method according to claim 16, wherein the GPU includes a memory resource comprising one or more GPU registers, each of the one or more GPU registers having a corresponding actual physical memory address and the method further comprising: 
	monitoring, within the graphics processor unit, physical memory addresses corresponding to the one or more GPU registers; and 
	in response to detecting a write to a physical memory address corresponding to the kick register among the one or mordfe GPU registers, running a task in a microprocessor in the graphics processor unit, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).
	Persson teaches a register for signaling (i.e. indicating that data has been added or written to the memory) ([0057], [0058], [0062], [0063] and [0085]).  The signaling register corresponds to Applicant’s claimed “kick register”.  Persson also teaches GPU registers, as mapped above re: claim 4, where this signaling register can be part of the GPU register (recall: Persson calls the GPU an “accelerator).  
	Persson also teaches a separate MMU page associated with each register (see e.g. [0085]), where MMU pages correspond to having an actual physical memory address (see translations that are mapped in pages, corresponding to a translation to an actual physical memory address, as described above re: claim 1, and [0076] to [0086])).  The MMU pages control access by operating systems (virtual machines) ([0035], [0053], [0074] to [0085]). This corresponds to a teaching of: each of the one or more GPU registers have a corresponding actual physical memory address. 
	Re: monitoring, within the graphics processor unit, physical memory addresses corresponding to the one or more GPU registers; and in response to detecting a write to a physical memory address corresponding to one of the one or more GPU registers, running a task in a microprocessor in the graphics processor unit, as each register has an MMU page and as such, physical addresses ([0085]), Persson also teaches the input/output interfaces capable of monitoring the GPU registers and corresponding physical memory addresses, independent of hypervisor ([0035] and [0036], [0040], [0045] to [0051], [0057], [0059], [0084], [0087]and Fig. 1: 18).  Stated differently, the input/output interfaces perform the above claimed monitoring. 
	Finally, Persson also teaches that its accelerator or GPU is an execution/functional unit. See [0042].  Modifying the microprocessor of the GPU to run a task in response to detecting a write to a physical memory address corresponding to one of the one or more GPU registers would have been obvious and predictable to one of ordinary skill, in a graphics pipeline, data processing, or functional processing system that uses virtual machines and GPU, all of which are all taught by Persson. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable.  
 

	Regarding claim 19: see claim 11. 
	These claims are similar. Thus, the same rationale for rejection applies. 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Persson in view of Evans and Etsion and further in view of: Loh (U.S. Patent Application Publication No. 2015/0277949 A1) (cited in parent application). 

	Regarding claim 15:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained:  the graphics processor unit according to claim 13, wherein the graphics processor unit comprises a GPU core and 
	a microprocessor in the GPU is configured to set up a GPU task for execution by the GPU core based on the accessed command and optionally based on other data accessed from the portion of the second memory resource assigned to the virtual machine writing to the kick register, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).
	Loh teaches that GPU cores are known (Loh, [0002], GPUs are known processing units, in combination with [0053] and [0054], a processing unit (i.e. a GPU) having a processing core is known. See also [0062] and [0063]).  Modifying the GPU of Persson to have included a GPU core, per Loh, would have been an obvious and predictable modification for one of ordinary skill in the art.
	Re: the microprocessor configured to set up a GPU task for execution by the GPU core based on the accessed command and optionally based on other data accessed from the portion of the second memory resource assigned to the virtual machine writing to the kick register, Persson also teaches that its accelerator or GPU is an execution/functional unit. See [0042].  Modifying the microprocessor of the GPU to set up a task for execution by the GPU core (per Loh) based on the accessed command (commands taught by Persson), and optionally based on other data accessed from the portion of the second memory assigned to the virtual machine writing to the kick register, would have been obvious and predictable to one of ordinary skill, in a graphics pipeline, data processing, or functional processing system that uses virtual machines and a GPU, all of which are all taught by the prior art.  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable.  





Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Persson in view of Evans and further in view of Greathouse (U.S. Patent App Pub. No. 2016/0085551 A1).

	Regarding claim 20: see also claim 1. 
	Greathouse teaches: a non-transitory computer readable storage medium having stored thereon a computer readable dataset description of an integrated circuit that, when processed in an integrated circuit manufacturing system, causes the integrated circuit manufacturing system to manufacture a graphics processor unit (GPU) (see e.g. para 12, in combination with Fig. 5B is a diagram of a GPU 520 with multiple thread pools and issue units).
	The GPU of claim 20 corresponds to the GPU of claim 1.  Thus the same rationale for rejection applies.  Modifying the applied references, such that the integrated circuit manufacturing system per Greathouse manufactures a GPU, also per Greathouse, with the features mapped in claim 1, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).
	The prior art included each element recited in claim 20, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613